Citation Nr: 1805897	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.

3.  Entitlement to service connection for diabetes mellitus type II.


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to December 1977, and from November 1990 to August 1991.  He served in the Southwest Theater of Operations from January 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 1995 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was before the Board in December 2015 when it was remanded for further development and appropriate VA examinations.  The Board finds that there has not been substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board previously noted that the March 1995 rating decision denied entitlement to service connection for a sleep disorder, and that although the Veteran did not submit a notice of disagreement (NOD) within a year of the decision, he submitted a statement in January 1996 regarding his left shoulder condition, previously noted as a potential cause of the Veteran's sleep disorder.  The RO adjudicated the claim in August 1997 but did not determine whether the statement was new and material evidence received within the appeal period.  Thus, the Board determined that the claim remained pending.  Beraud v. McDonald, 766 F.3d1402 (Fed. Cir. 2014); Mitchel v. McDonald, 2015 WL 728l692 (Nov. 18, 2015).

On March 7, 2017, the law firm representing the Veteran indicated in a letter that they withdrew representation because of factors which make the continuation of representation impossible, impractical, or unethical.  In a letter dated July 18, 2017, the Board notified the Veteran's former representative, and copied the appellant, that their motion to withdraw as the Veteran's representative was received and accepted.  On August 2, 2017 the Board received a motion for withdrawal from the Veteran's attorney at the law firm, indicating that he also requested to withdraw his representation of the Veteran.

In March 2017, the appellant, listed on the title page, submitted a request for substitution of claimant upon death of claimant.  On April 26, 2017, VA sent a letter to the appellant notifying her that she met the basic eligibility for substitution and advised her of options for representation.  The Board finds that the appellant was notified of her options for representation over 7 months ago and has had ample time to obtain representation if she chose to do so.

The issues of entitlement to service connection for a psychiatric disability and for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus Type II did not have onset during active service, was not caused by his active service, and did not manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not all been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that, prior to his death, the Veteran had diabetes mellitus that was related to his military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Here, however, the Veteran's diabetes mellitus did not manifest until well after service, and there is no indication of this condition prior to, during, or within one year of service.

Service treatment records (STR) indicate no treatment for or diagnosis of diabetes during service.

VA treatment records from October 2005 and the August 2016 VA examination indicate that the Veteran has a diagnosis of diabetes mellitus, Type II.

The Veteran's VA treatment records indicate a diagnosis of diabetes mellitus but include no comment or opinion relating the diagnosis to diabetes mellitus to service.

The Veteran underwent a VA examination for diabetes mellitus in August 2016.  The examiner opined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran reported being diagnosed with diabetes in about 2003.  The examiner noted that diabetes is a medical condition with a specific and clear etiology and diagnosis.  The examiner noted that the Veteran has a family history of diabetes mellitus.  The examiner stated that based on the Veteran's history, a review of his service and post service medical records, and the examiner's clinical experience and expertise, that the Veteran's diabetes mellitus is less likely than not due to or incurred during his active military service.  The examiner stated that the Veteran's diabetes is less likely than not due to or caused by a specific exposure event during his service in Southwest Asia and was less likely than not aggravated by his active military service.

The Veteran has asserted that his diabetes is related to his time in the Persian Gulf.  The Veteran's DD Form 214 shows that he had service in Southwest Asia; however, diabetes is not a qualifying chronic disability presumed to be associated with service in Southwest Asia.  See 38 C.F.R. § 3.317.  Diabetes is a clearly diagnosed disability, not an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See Id.

The presumption under 38 C.F.R. § 3.317 does not apply, and the evidence does not show any in-service incurrence upon which service connection for diabetes could be established.  See 38 C.F.R. § 3.303.  While diabetes mellitus is a chronic disease under 38 C.F.R. § 3.309(a), the evidence fails to show that it manifested in the first post-service year.  The Board acknowledges the continuity of symptomatology could serve as a basis for service connection for a chronic disease.  Walker v. Shinseki, 708 F.3d 1331 ( Fed. Cir. 2013).  However, the record does not indicate continuous symptoms since service.  For these reasons, the claim is denied.

Therefore, while the Board acknowledges that the Veteran was diagnosed with diabetes mellitus, there is no indication of a manifestation of diabetes during service or within the one-year period thereafter.  In addition, after considering the length of time between service and the Veteran's post-service diagnosis, and determining that the requirements for any relevant presumptions have not been met, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus on a presumptive basis.

As discussed above, service and post-service treatment records are evidence against the Veteran's claim on a direct theory of entitlement.  STRs contain no evidence of symptoms attributed to diabetes during service or at separation from service.  There is no contention of record that the Veteran had any manifestation of diabetes during service or that a specific incident caused the diabetes.  Thus, the Board finds that direct service connection for diabetes is not warranted.

For these reasons, the Board finds that the preponderance of the evidence weighs against the claim of service connection for diabetes mellitus; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus Type II is denied.


REMAND

The appellant contends that, prior to his death, the Veteran had psychiatric and sleep disorders that were directly related to his military service.

I.  Psychiatric Disorder

The Veteran underwent a VA examination in June 2012 in connection with his psychiatric claims.  The examiner found that the Veteran did not have PTSD, but did have depressive and psychotic disorders.  The examiner found that these disorders were in remission with medication compliance.  The examiner opined that there was no evidence to support that the Veteran's current depression or psychosis was caused by or related to his military service.

In September 2015, the Veteran underwent a private psychiatric evaluation.  The psychologist completed a disability benefits questionnaire (DBQ), indicating a diagnosis of major depressive disorder, severe.  The examiner noted that the Veteran suffered from chronic sleep impairment including insomnia, broken sleep and nightmares, even with a CPAP machine.  The examiner opined that the Veteran suffered from major depressive disorder more likely than not aggravated by his conceded stressor of fear of hostile military or terrorist action while serving in Operation Desert Shield/Storm.

The Board remanded the claim to obtain a psychiatric examination and medical opinion taking the Veteran's entire history into consideration.

Accordingly, the AOJ ensured that the Veteran underwent a VA examination in August 2016 and obtained an opinion for his psychiatric disorder.  Unfortunately, the Board finds that the medical opinion provided is not sufficient to determine whether the Veteran's psychiatric disorder was caused by his active service.

The August 2016 examination report indicates no diagnosis of PTSD.  The examiner noted an "unspecified mental disorder " and that the Veteran's report of symptoms are vague and that his 3 reported psychiatric hospitalizations appeared related to his son.  The examiner stated that the Veteran's unspecified mental disorder is not linked to military service.  The report indicates that the Veteran stated that a SKUD Missile destroyed a target 3 miles away and that "a soldier pulled a gun on me, showing off."  The examination report indicates no stressors noted and that symptoms included depressed mood, anxiety, suspiciousness, flattened affect, disturbances of motivation and mood, and suicidal ideation.  The examiner stated that the Veteran "does not have PTSD based on DSM-5 or DSM-IV" and that his "Mental Disorder is not linked to Military service."

After a review of the August 2016 VA medical opinion, the Board finds that the examiner does not sufficiently address all of the remand directives.  The examiner does not discuss whether any prior diagnosis was made in error or if a diagnosis was in remission.  The Board finds that the examiner does not take the Veteran's entire history into consideration when forming his opinion and that he does not provide a clear and complete rationale for the conclusion reached.  Thus, the examiner's opinion fails to sufficiently address whether the Veteran's psychiatric disorder was caused by service.  As such, there has not been substantial compliance with the Board's prior directives and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Sleep disorder

The Board previously noted that, regarding the Veteran's sleep disorder claim, VA treatment records indicate that the Veteran had consistent complaints regarding sleep disturbance, primarily in connection with his diagnosed psychiatric disorders.  The Board noted that the records indicated that the Veteran was prescribed medication for insomnia.

A June 2012 VA psychiatric examination also noted sleep impairment, but indicated that this was more likely related to the Veteran's obstructive sleep apnea.

In the Veteran's 1997 claim, he indicated that his sleep disturbance may be due to an undiagnosed illness from his service in Southwest Asia.  The Board found that, as the Veteran had not been afforded a VA examination in connection with this claim, one should be afforded to the Veteran.

Accordingly, the Veteran underwent a VA examination in August 2016 and an opinion was obtained.  However, the Board finds that the opinion provided is insufficient based on remand instructions.

A September 2015 psychiatric evaluation completed by a private psychiatrist indicated that the Veteran had sleep apnea and used a C-PAP machine.

The August 2016 VA examination report indicates that the Veteran was diagnosed with sleep apnea in 2007.  The examiner opined that the Veteran's sleep disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that obstructive sleep apnea is a medical condition caused by upper airway obstruction, that it has a clear and specific etiology and diagnosis, and that it is not an unexplained multisystem illness.  The examiner stated that it is less likely than not due to or caused by a specific exposure event during the Veteran's Southwest Asia service.  The examiner noted that service records do not indicate any symptoms related to or caused by his sleep disorder, and that it is less likely than not due to or incurred during his active military service.  The examiner noted that there are no medical records that indicate that the Veteran's sleep apnea was aggravated beyond its natural progression, by his military service, or by any other condition or treatment of any other condition, (such as any psychiatric condition or treatment of any psychiatric condition).

After a review of the August 2016 VA medical opinion, the Board finds that the examiner did not sufficiently address the Board's remand instructions.  While the examiner noted that there was no indication that the Veteran's sleep disorder was aggravated by any psychiatric condition, the examiner did not address any specific psychiatric conditions or whether the Veteran's sleep disorder was directly caused by a psychiatric disorder.  The examiner was directed to comment on the June 2012 VA examination report and the September 2015 private psychiatric evaluation in addition to service and post-service treatment records; however, the examiner did not discuss these examinations.  Thus, the examiner's opinion fails to sufficiently address whether the Veteran's sleep disorder was caused by service.  As such, there has not been substantial compliance with the Board's prior directives and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records.

2.  Obtain an adequate addendum opinion with respect to the Veteran's psychiatric disorder.  The claims file must be reviewed by the examiner.

Following review of the claims file, including a review of the Veteran's history, the examiner must explain whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder is etiologically related to service.

The examiner must address the following:

a) Whether any psychiatric disability diagnosed since 2011 was made in error or was in remission.

b)  Did the Veteran's psychiatric disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to a disease or injury in active service?

In offering any opinion, the examiner must consider the Veteran's entire record, including previous statements made by the Veteran and his sister.

The examiner must provide a clear and complete rational for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain whether this is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would enable the examiner to provide the necessary opinion.

3.  Obtain an adequate addendum opinion with respect to the Veteran's sleep disorder.  The claims file must be reviewed by the examiner.

Following review of the claims file, the examiner must explain whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep disorder is etiologically related to service.

The examiner should answer the following: 

a)  Was the Veteran's sleep disorder caused by a psychiatric disorder?  The examiner is asked to comment on the Veteran's service and post-service medical treatment records, the June 2012 VA examination, and the September 2015 psychiatric evaluation.

In offering any opinion, the examiner must consider the Veteran's entire record, including previous statements made by the Veteran and his sister.  The examiner must provide a clear and complete rationale for all opinions.

4.  After completing the above, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


